
	
		I
		112th CONGRESS
		2d Session
		H. R. 5868
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2012
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide children in foster care with school stability
		  and equal access to educational opportunities.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Fostering Success in Education
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is the
			 following:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; sense of Congress.
					Sec. 3. Purpose.
					Sec. 4. Definitions.
					Sec. 5. Regulations.
					Sec. 6. Effective date.
					Title I—Educational rights for children in foster
				care
					Subtitle A—Required educational rights, protections, and
				services for children in foster care
					Sec. 101. Required educational rights, protections, and
				services for children in foster care.
					Sec. 102. Remedies; rule of construction.
					Sec. 103. Conforming amendments.
					Subtitle B—State foster care and education plan
				grants
					Sec. 111. State foster care and education plan requirements and
				grants.
					Sec. 112. Subgrants.
					Sec. 113. Responsibilities of the Secretary.
					Sec. 114. Authorization of appropriations.
					Title II—Social Security Act amendments
					Sec. 201. Social Security Act amendments.
				
			2.Findings; sense
			 of Congress
			(a)FindingsThe Congress makes the following
			 findings:
				(1)Educational
			 success is vital to every young person’s well-being, successful transition to
			 adulthood, and economic stability.
				(2)At the end of
			 fiscal year 2007, approximately 500,000 children were in foster care in the
			 United States, with nearly 800,000 children having spent at least some time in
			 foster care in the United States during the year.
				(3)Numerous studies
			 have demonstrated that children in foster care fall behind the general student
			 population with respect to test scores, graduation rates, and successful
			 transitions to postsecondary education.
				(4)Only one-third of
			 high school students in foster care graduate on time and only 3 percent of such
			 students graduate from college.
				(5)On average,
			 children in foster care move to new foster care placements 2 times per year,
			 and often change schools when they move.
				(6)Studies indicate
			 that with each school move, children, on average, fall 4 to 6 months behind
			 their classmates. Because foster children often change schools multiple times,
			 it is difficult for them to make significant educational progress.
				(7)Children in foster
			 care are frequently denied the ability to remain in the same school as a result
			 of changes in their living situations.
				(8)In addition,
			 children in foster care who are required to change schools are frequently
			 denied immediate enrollment in a new school, which results in detrimental
			 disruptions to their education.
				(9)Moreover, the
			 enrolling school frequently does not have access to the child’s complete and
			 accurate education records, which often results in the child’s placement in
			 inappropriate classes and educational settings.
				(10)When foster
			 children change schools, they often have difficulties transferring credits from
			 previous schools and meeting the new set of graduation requirements in their
			 new school.
				(11)In 2008, Congress
			 enacted the Fostering Connections to Success and Increasing Adoptions Act of
			 2008 (Public Law 110–351), which requires, among other things, child welfare
			 agencies to ensure that a child in foster care remains in the same school after
			 moving to a new placement or, when remaining in the same school is not in the
			 child's best interest, is enrolled in a new school immediately, and that the
			 child's education records are transferred promptly. While the Fostering
			 Connections to Success and Increasing Adoptions Act of 2008 requires child
			 welfare agencies to coordinate with local educational agencies, the local
			 educational agencies must play a critical role in the process. Otherwise, the
			 education provisions of the Act cannot be fully implemented.
				(b)Sense of
			 CongressIt is the sense of the Congress that—
				(1)in order to
			 successfully meet the needs of the 500,000 children in foster care in the
			 United States, State educational agencies, local educational agencies, State
			 child welfare agencies, and local child welfare agencies must work together at
			 the Federal, State, and local level to—
					(A)address the unique
			 needs of this population; and
					(B)ensure school
			 stability, immediate enrollment, and access to appropriate services; and
					(2)such efforts will
			 significantly increase the secondary school graduation rates and improve
			 educational outcomes for children in foster care.
				3.PurposeThe purpose of this Act is to ensure that
			 the educational needs of children in foster care are addressed in a seamless
			 and complete manner by—
			(1)requiring the
			 State educational agency of a recipient State to work together with the State
			 child welfare agency to ensure that the educational needs of each child in
			 foster care in the State are being met;
			(2)requiring local
			 child welfare agencies and local educational agencies of a recipient State to
			 work together to ensure that the educational needs of each child in foster care
			 in the State are being met;
			(3)ensuring that
			 issues related to stability in education, school attendance, and the proper
			 handling of information, including education records and health records, are
			 coordinated between schools and child welfare agencies; and
			(4)ensuring that a
			 coordinated process is utilized to address the best interest and needs of the
			 child with regard to school placements, school attendance, access to
			 appropriate education services, and required supports, including the provision
			 of transportation services to ensure school stability.
			4.DefinitionsIn this Act:
			(1)Child in foster
			 careThe term child in foster care means a child
			 whose care and placement is the responsibility of the State or Tribal agency
			 that administers a State plan under part B or E of title IV of the Social
			 Security Act (42 U.S.C. 621 et seq.; 670 et seq.), without regard to whether
			 foster care maintenance payments are made under section 472 of the Social
			 Security Act (42 U.S.C. 672) on behalf of the child.
			(2)Court
			 representativeThe term court representative means
			 an individual appointed by a court to represent a child in a juvenile court
			 dependency proceeding.
			(3)Education
			 decisionmakerThe term education decisionmaker
			 means—
				(A)a parent of a
			 child in foster care; or
				(B)a person
			 identified by the dependency court to make education decisions for a child in
			 foster care who is someone other than the child's parent.
				(4)Education
			 recordsThe term education records means documents
			 and other materials relating to a child’s enrollment and education, including
			 transcripts, reports, plans, evaluations, and assessments maintained by a local
			 educational agency.
			(5)Elementary
			 schoolThe term elementary school has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(6)EnrollmentThe
			 term enrollment means attending classes in a public preschool
			 program, an elementary school, or secondary school and participating fully in
			 the activities of such school or program.
			(7)Local child
			 welfare agencyThe term local child welfare agency
			 means, with respect to a child in foster care, the public agency in the local
			 political subdivision where the child resides, or the Indian tribe or tribal
			 organization, that is responsible for the placement and care of the
			 child.
			(8)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(9)ParentThe
			 term parent means a biological or adoptive parent or a legal
			 guardian of a child, as determined under applicable State law.
			(10)PlacementThe
			 term placement means the current or proposed living situation for
			 a child in foster care, which can include a group home or other congregate care
			 setting.
			(11)Public
			 agencyThe term public agency  means any State or
			 local government entity.
			(12)Public
			 preschool programThe term public preschool program
			 means a preschool program funded, administered, or overseen by a State
			 educational agency, local educational agency, or other State agency.
			(13)Recipient
			 StateThe term recipient State means a State that
			 receives funds under part A of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311 et seq.).
			(14)School of
			 originThe term school of origin means, with respect
			 to a child in foster care, any of the following:
				(A)The school in
			 which the child was enrolled prior to entry into foster care.
				(B)The school in
			 which the child is enrolled when a change in foster care placement occurs or is
			 proposed.
				(C)The school the
			 child attended when last permanently housed, as such term is used in section
			 722(g)(3)(G) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11432(g)(3)(G)).
				(15)School
			 attendance areaThe term school attendance area has
			 the meaning given the term in section 1113(a)(2)(A) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6313(a)(2)(A)).
			(16)School
			 selection decisionThe term school selection
			 decision means a school selection decision as described in section
			 101(b)(4).
			(17)Secondary
			 schoolThe term secondary school has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801 et seq.).
			(18)SecretaryThe
			 term Secretary means the Secretary of Education.
			(19)Special
			 education and related servicesThe terms special
			 education and related services have the meaning given such
			 terms in section 602 of the Individuals with Disabilities Education Act (20
			 U.S.C. 1401).
			(20)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
			(21)State child
			 welfare agencyThe term State child welfare agency
			 means the State agency responsible for administering the programs authorized
			 under subpart 1 of part B and part E of title IV of the Social Security Act (42
			 U.S.C. 621 et seq.; 670 et seq.).
			(22)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			5.RegulationsNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall develop, issue, and publish in the
			 Federal Register a notice of proposed rulemaking to implement the provisions of
			 this title. The issuance, amendment, and repeal of any regulations promulgated
			 under this title shall comply with section 553 of title 5, United States
			 Code.
		6.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall take effect on the
			 date of enactment of this Act, except that subtitle A, and the amendments made
			 by such subtitle, shall apply with respect to recipient States that receive
			 funds under part A of title I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) on or after the date of enactment of this
			 Act.
		IEducational rights
			 for children in foster care
			ARequired
			 educational rights, protections, and services for children in foster
			 care
				101.Required
			 educational rights, protections, and services for children in foster
			 care
					(a)Rights of
			 children in foster careEach
			 recipient State shall ensure that each child in foster care in the State has
			 the following rights:
						(1)School
			 attendance
							(A)School of
			 originA child in foster care shall have the right to enroll in,
			 or continue to enroll in, any of the child's schools of origin when the child
			 is placed in foster care and during all subsequent changes in placement
			 (including when the child returns home, as required under subparagraph (B)),
			 unless it is determined through the school selection decision process that it
			 is in the child’s best interest to be immediately enrolled in a different
			 school.
							(B)School upon
			 permanent placementIn the case of a child in foster care for
			 whom the child welfare case is closed as a result of the child returning home
			 or achieving another permanency outcome during a school year—
								(i)the
			 child shall be entitled to complete the school year in the school that the
			 child is attending unless the entity making the school selection decision
			 determines that a change in schools is in the child's best interest; and
								(ii)necessary
			 transportation to the current school shall be arranged and funded by the local
			 educational agency in which the current school is located.
								(2)Treatment as
			 residentA child in foster care who remains in a school of origin
			 shall be treated by the local educational agency serving such school as if the
			 child resides in the school district and is entitled to all school
			 privileges.
						(3)Immediate
			 enrollmentIf it is determined through the school selection
			 process that it is not in the best interest of a child in foster care to attend
			 a school of origin, or if a school selection decision is not sought for the
			 child, the child shall have the right to be immediately enrolled in a new
			 school in the child's school attendance area, regardless of the status of
			 records normally required for enrollment such as previous academic records,
			 medical or immunization records, proof of residency, or other documentation or
			 requirements.
						(4)Records
							(A)In
			 generalThe education records of a child in foster care shall
			 be—
								(i)maintained so that
			 the records are available, in a timely fashion, when a child enters a new
			 school or school district;
								(ii)immediately sent
			 to the enrolling school as complete as possible, even if the student owes fees
			 or fines or was not withdrawn from the previous school in conformance with
			 local withdrawal procedures; and
								(iii)maintained in a
			 manner consistent with section 444 of the General Education Provisions Act
			 (commonly referred to as the Family (20 U.S.C. 1232g)).
								(B)Records for
			 academic decisionsThe education records needed for academic
			 placement decisions and decisions regarding the transfer of school course
			 credits for a child in foster care shall be released immediately to an
			 enrolling school by facsimile or other available electronic means.
							(5)Equal
			 accessEach child in foster care shall have equal access to the
			 same education and opportunities as other students attending the school or
			 school district, including—
							(A)having the same
			 opportunities, access, and services needed to meet the challenging State
			 student academic achievement standards under section 1111(b)(1) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) that are
			 provided to other students;
							(B)receiving
			 educational services and transportation services that are comparable to the
			 services offered other children in the child's school;
							(C)having—
								(i)equal access to
			 the full range of educational offerings, including—
									(I)services under
			 title I of such Act (20 U.S.C. 6311 et seq.);
									(II)publicly funded
			 early childhood programs and public preschool programs;
									(III)Early Head Start
			 or Head Start programs under the Head Start Act (42 U.S.C. 9801 et
			 seq.);
									(IV)public charter
			 and magnet schools;
									(V)Advanced Placement
			 courses and dual enrollment higher education courses;
									(VI)career and
			 technical education programs;
									(VII)summer school;
			 and
									(VIII)extracurricular
			 activities; and
									(ii)as appropriate,
			 prioritization in the educational offerings described in clause (i) in
			 accordance with Federal and State law;
								(D)being integrated
			 with other students in all schools or programs within a school that are
			 operated, licensed, or funded by a public entity; and
							(E)attending the
			 elementary school or secondary school that serves the child's school attendance
			 area unless—
								(i)the
			 student has an individualized education program under section 614 of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1414) requiring
			 placement in an alternative setting, in another public school in the same or
			 another local educational agency, or in a private school;
								(ii)it
			 is in the child's best interest to enroll in a school of origin that is not the
			 school that serves the child's school attendance area, based on the school
			 selection decision for the child; or
								(iii)the education
			 decisionmaker consents to another appropriate school placement.
								(6)Transportation
							(A)In
			 generalA child in foster care shall be provided with free
			 transportation to and from the child's school of origin or other school in
			 which the child is enrolled, in accordance with this subsection, paragraphs
			 (4)(H) and (5)(D) of subsection (b), and section 475(1)(G)(ii)(II) of the
			 Social Security Act (42 U.S.C. 675(1)(G)(ii)(II)).
							(B)Children with
			 disabilitiesIn the case of a child in foster care that receives
			 services under part A or C of the Individuals with Disabilities Education Act
			 (20 U.S.C. 1400 et seq., 1431 et seq.), nothing in this Act or section
			 475(G)(ii)(II) of the Social Security Act (42 U.S.C. 675(1)(G)(ii)(II)) shall
			 relieve a local educational agency of the agency's responsibility to provide
			 the child with transportation as part of such services.
							(b)Requirements of
			 education system for children in foster careIn order to provide
			 each child in foster care with the rights described in subsection (a), each
			 recipient State shall meet the following requirements:
						(1)Policy review
			 and revision
							(A)In
			 generalNot more than 120 days after the effective date of this
			 Act, any State or local educational agency in the State that has a school
			 attendance law or other law, regulation, practice, or policy that may prohibit
			 enrollment in, or attendance at, a school of origin for a child in foster care
			 or that may prohibit implementation of any other requirement of this title,
			 shall undertake steps to revise such law, regulation, practice, or policy to
			 ensure that children in foster care—
								(i)are
			 afforded the same free, appropriate public education as is provided to other
			 children; and
								(ii)receive the
			 protections of this subtitle.
								(B)No
			 delayNothing in this subsection shall be construed to permit a
			 State or local educational agency to delay implementation of this Act until
			 such review and revision is completed.
							(2)Coordinator
							(A)In
			 generalThe State shall designate a coordinator within the State
			 educational agency to be the lead staff member to implement this title.
							(B)CollaborationThe
			 coordinator shall collaborate with representatives from the State child welfare
			 agency, the State’s program supported under subtitle B of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11431 et seq.), when appropriate, and with
			 all other State and local agencies necessary to implement the requirements of
			 this title and the provisions of parts B and E of title IV of the Social
			 Security Act (42 U.S.C. 621 et seq., 42 U.S.C. 670 et seq.) relating to the
			 educational needs of children in foster care.
							(C)Special
			 ruleIn the case of a State that receives a grant under section
			 111 in an amount that is more than the minimum allotment described in section
			 111(b)(1)(B), the coordinator under this paragraph for the State shall not be
			 the same individual who is assigned the role of State Coordinator for purposes
			 of the State's program supported under subtitle B of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11432 et seq.).
							(D)ResponsibilitiesThe
			 responsibilities of a coordinator described in subparagraph (A) shall include,
			 at minimum—
								(i)ensuring that the
			 requirements of this title and clauses (ii)(II), (iii), and (iv) of section
			 475(1)(G) of the Social Security Act (42 U.S.C. 675(1)(G)) are carried
			 out;
								(ii)gathering and
			 making public information on the problems children in foster care have in
			 gaining access to public preschool programs and schools;
								(iii)monitoring the
			 progress of the State and local educational agencies in addressing any problems
			 or difficulties in meeting the requirements of this title;
								(iv)ensuring the
			 success of the programs under this title;
								(v)providing
			 technical assistance to local educational agencies and local child welfare
			 agencies on how to comply with this title;
								(vi)collecting data
			 related to the implementation of this title and the educational outcomes of
			 children in foster care and reporting such information to the appropriate State
			 officials and to the Secretary; and
								(vii)ensuring
			 effective implementation of a dispute resolution procedure, as described in
			 paragraph (5), and a complaint management system, as described in paragraph
			 (6).
								(3)Foster care
			 liaison
							(A)In
			 generalThe State educational agency shall ensure that each local
			 educational agency in the State designates a foster care liaison with
			 sufficient capacity, resources, and time to fulfill the requirements of this
			 title effectively.
							(B)ResponsibilitiesThe
			 foster care liaison shall ensure, at minimum, that—
								(i)each
			 child in foster care served by the local educational agency is—
									(I)identified for
			 purposes of this title;
									(II)enrolled in the
			 appropriate public preschool program or elementary or secondary school, in
			 accordance with any school selection decision made for the child; and
									(III)has a full and
			 equal opportunity to succeed in the child's school program and receive
			 educational services for which the child is eligible, including—
										(aa)special education
			 and related services and protections under the Individuals with Disabilities
			 Education Act (20 U.S.C. 1400 et seq.);
										(bb)programs under
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.);
										(cc)English as a
			 Second Language programs, including programs under title III of such Act (20
			 U.S.C. 6801 et seq.); and
										(dd)early
			 childhood and preschool programs;
										(ii)the
			 parents and education decisionmaker of the child in foster care, and the child
			 welfare agency representative, are informed of the opportunities available to
			 the child under this title;
								(iii)school personnel
			 are adequately prepared to implement this title; and
								(iv)the
			 local educational agency serving the child works collaboratively with
			 individuals designated by the local child welfare agency to ensure—
									(I)that child welfare
			 agency personnel are informed of the rights of children in foster care and
			 responsibilities of the State and local agencies under this title;
									(II)that a child in
			 foster care in a school served by the local educational agency has school
			 stability and is promptly enrolled in a school in accordance with any school
			 selection decision made for the child;
									(III)that the child
			 is provided with special education evaluations and services, as needed, and if
			 the child is a child with a disability, as defined in section 602 of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1401), the arrangement
			 for, and provision of, the transportation, records transfers, and special
			 education and related services as required under such Act, including—
										(aa)the timely
			 conduct of evaluations as required by section 614(a) of such Act (20 U.S.C.
			 1414(a));
										(bb)the prompt
			 transmittal of records under section 614(d)(2)(C)(ii) of such Act (20 U.S.C.
			 1414(d)(2)(C)(ii)); and
										(cc)when appropriate,
			 the appointment of a surrogate parent for a child required under section
			 615(b)(2) or 639(a)(5) of such Act (20 U.S.C. 1415(b)(2), 1439(a)(5));
			 and
										(IV)the appointment
			 by the appropriate court of an education decisionmaker for the child for
			 purposes of this title, as needed.
									(4)School selection
			 decision
							(A)In
			 generalUpon a request made in accordance with subparagraph (C),
			 the appropriate entity described in subparagraph (B) shall make an
			 individualized school selection decision on an expedited basis for a child in
			 foster care regarding whether it is in the child’s best interest to attend a
			 school of origin or to be immediately enrolled in the appropriate school where
			 the child resides.
							(B)Entities making
			 school selection decisionsThe school selection decision shall be
			 made by the local educational agency that serves the school of origin in which
			 enrollment is sought for a child in foster care, unless the State determines
			 the school selection decision shall be made solely by—
								(i)the
			 dependency court;
								(ii)the
			 State child welfare agency; or
								(iii)the local child
			 welfare agency.
								(C)Initiating a
			 school selection decision
								(i)In
			 generalThe local child welfare agency responsible for a child in
			 foster care shall, after consultation with the child and with the education
			 decisionmaker and parent of the child, initiate the school selection decision
			 process under this paragraph if the agency believes that a child should remain
			 or enroll in a school of origin.
								(ii)TimingA
			 school selection decision may be requested for a child in foster care each time
			 the child's placement is changed or a placement change for the child is
			 proposed.
								(iii)Notification
			 of foster care liaisonThe local child welfare agency shall
			 notify the foster care liaison described in paragraph (3) for the local
			 educational agency serving the school in which the agency wants the child to
			 remain or enroll to initiate the school selection decision process.
								(iv)ExceptionIf
			 the local child welfare agency has not initiated the school selection process,
			 the child’s education decisionmaker may do so by contacting the appropriate
			 foster care liaison described in clause (iii).
								(D)Dependency court
			 decisionNotwithstanding any other provision of this subsection,
			 if the court with dependency jurisdiction over a child in foster care initiates
			 or makes a school selection decision for such child, or appoints another person
			 to initiate or make a school selection decision, the court’s determination
			 shall be binding on all parties, the State educational agency, and the
			 appropriate local educational agency.
							(E)Sources of
			 information; factors
								(i)Sources of
			 informationThe entity making the school selection decision for a
			 child in foster care shall consider information and factors provided by—
									(I)the State child
			 welfare agency, local child welfare agency, State educational agency, local
			 educational agency, or other public agency; and
									(II)individuals who
			 have knowledge about the child’s education, including the child and the parent,
			 educational decisionmaker, foster parent, court representative, and teachers of
			 the child.
									(ii)Information and
			 factorsThe information and factors described in clause (i) shall
			 include—
									(I)the harmful impact
			 of school mobility on the child's academic progress, achievement, and social
			 and emotional well-being;
									(II)the age of the
			 child;
									(III)the impact the
			 commute to school may have on the child’s education or well-being;
									(IV)personal safety
			 issues, including safety as it relates to family violence;
									(V)the child’s need
			 for special instruction, including special education and related services, and
			 where those needs can best be met;
									(VI)the length of
			 stay in foster care, placement type, and permanency plan for the child;
									(VII)the time
			 remaining in the school year;
									(VIII)the school
			 placement of family members;
									(IX)the number of
			 previous school changes;
									(X)the child’s
			 connection to the school of origin under consideration;
									(XI)the extent to
			 which the educational program of the school of origin is appropriate, meets the
			 child’s needs and interests, and nurtures the child’s talents; and
									(XII)the availability
			 of special programs, academically rigorous courses, and extracurricular
			 activities that are appropriate for the child.
									(F)ConsiderationsAn
			 entity making a school selection decision under this paragraph shall consider
			 the wishes of the child.
							(G)Excluded
			 factorsThe cost of transportation to or from a school shall not
			 be a consideration when making a school selection decision.
							(H)Transportation
								(i)In
			 generalThe local educational agency serving the school of origin
			 in which a child in foster care shall remain or enroll, based on the school
			 selection decision for the child, shall collaborate with the local child
			 welfare agency to ensure that the child is provided transportation to the
			 school of origin in a cost effective manner and in accordance with section
			 475(1)(G)(ii)(II) of the Social Security Act (42 U.S.C.
			 675(1)(G)(ii)(II)).
								(ii)Cost of
			 transportationIn carrying out clause (i), a local educational
			 agency shall provide the transportation described in such clause for a child in
			 foster care if—
									(I)the local child
			 welfare agency reimburses the local educational agency for the cost of such
			 transportation, in accordance with section 475(1)(G)(ii)(II) of the Social
			 Security Act (42 U.S.C. 675(1)(G)(ii)(II));
									(II)the local
			 educational agency agrees to pay for the cost of such transportation; or
									(III)the local
			 educational agency and the local child welfare agency agree to share the cost
			 of such transportation.
									(5)School selection
			 decision dispute resolution
							(A)In
			 generalThe State educational agency, or another State agency
			 designated by the State, shall develop and oversee a fair and impartial dispute
			 resolution procedure to promptly resolve school selection decision disputes,
			 except that such procedure shall not be applied to disputes regarding school
			 selection decisions made by a court.
							(B)Components of
			 dispute resolutionThe dispute resolution procedure described in
			 subparagraph (A) shall include, at a minimum—
								(i)a
			 procedural safeguard system to resolve disputes and render prompt school
			 selection decisions;
								(ii)written notice of
			 the school selection decision and basis for the decision to the—
									(I)parent, education
			 decisionmaker, and court representative of the child; and
									(II)local child
			 welfare agency serving the child;
									(iii)a
			 right to appeal a school selection decision, an impartial and prompt review of
			 such decision, and a written determination of the administrative appeal;
			 and
								(iv)a
			 right to initiate a dispute under this paragraph that is provided to—
									(I)the parent,
			 education decisionmaker, and court representative of the child; and
									(II)a representative
			 from the local child welfare agency or local educational agency serving the
			 child.
									(C)School placement
			 during disputeIf a dispute arises over the school selection
			 decision, the child shall remain in the child's current school until full
			 resolution of the dispute, unless—
								(i)the
			 dependency court determines otherwise and selects a different school for the
			 child; or
								(ii)the
			 State child welfare agency or local child welfare agency with responsibility
			 for the child determines that the child’s health or safety would be at risk if
			 the child remained in such school prior to a determination made under
			 subparagraph (A) and selects a different school for the child.
								(D)TransportationIn
			 the case of a dispute under this paragraph regarding a child in foster care,
			 the local educational agency where the child is attending school pending the
			 resolution of the dispute, as determined under subparagraph (C), shall
			 collaborate with the local child welfare agency to ensure transportation is
			 provided, as required under section 101(a)(6), for the child to such school,
			 until the full resolution of the dispute in accordance with this
			 paragraph.
							(6)Complaint
			 management systemEach State shall maintain a complaint
			 management system by which individuals and organizations acting on behalf of a
			 child in foster care can request that the State investigate and correct
			 violations of this subtitle in a timely manner on behalf of a child in foster
			 care or a group of children in foster care.
						(7)School readiness
			 for children in foster care
							(A)State and local
			 educational agenciesEach State educational agency and local
			 educational agency shall ensure that public preschool programs funded,
			 administered, or overseen by such agency—
								(i)provide
			 preschool-aged children in foster care with the rights described in subsection
			 (a), and comply with the requirements of this subsection with respect to such
			 children, except that such programs shall not be required to enroll a child in
			 foster care immediately in a public preschool program that is operating at full
			 capacity when enrollment for the child is sought, unless otherwise required by
			 State law;
								(ii)identify and
			 prioritize preschool-aged children in foster care for enrollment and increase
			 such children's enrollment and attendance in the public preschool program,
			 through activities such as—
									(I)reserving spaces
			 in public preschool programs for children in foster care;
									(II)conducting
			 targeted outreach to local child welfare agencies and foster care
			 providers;
									(III)waiving
			 application deadlines;
									(IV)providing ongoing
			 professional development for staff regarding the needs of children in foster
			 care and their families and strategies to serve such children and families;
			 and
									(V)developing
			 capacity to serve all children in foster care in the area served by such
			 agency; and
									(iii)review the
			 educational and related needs of children in foster care and their families in
			 such agencies' service areas, in coordination with the State child welfare
			 agency, the local child welfare agency, and the foster care liaison designated
			 under paragraph (3), and develop policies and practices to meet identified
			 needs.
								(B)Other State
			 agenciesIn the case of public preschool programs that are not
			 funded, administered, or overseen by the State educational agency or a local
			 educational agency, the State agency that funds such public preschool programs
			 shall—
								(i)develop, review,
			 and revise its policies and practices to remove barriers to the enrollment,
			 attendance, retention, and success of children in foster care in public
			 preschool programs funded, administered, or overseen by the agency;
								(ii)provide
			 preschool-aged children in foster care with the rights described in subsection
			 (a), and comply with the requirements of this subsection with respect to such
			 children, except that such programs—
									(I)shall not be
			 required to enroll a child in foster care immediately in a public preschool
			 program that is operating at full capacity when enrollment is sought for the
			 child, unless otherwise required by State law;
									(II)shall not be
			 subject to the dispute resolution procedures of the State educational agency or
			 local educational agencies, but shall—
										(aa)ensure that all
			 of the dispute resolution procedures available through such programs and the
			 State agency that funds, administers, or oversees such programs are accessible
			 to the education decisionmaker, court representative of a child in foster care,
			 and a representative from the local child welfare agency; and
										(bb)provide such
			 individuals with a written explanation of their dispute and appeal rights;
			 and
										(III)shall not be
			 subject to the transportation requirements of paragraph (5)(D) and subsection
			 (a)(6), but shall remove barriers to existing transportation services for
			 children in foster care and shall, to the maximum extent practicable, arrange
			 or provide transportation for children in foster care to attend public
			 preschool programs, including the children's school of origin;
									(iii)identify and
			 prioritize children in foster care for enrollment and increase such children's
			 enrollment and attendance in public preschool programs, including through
			 activities described in subclauses (I) through (V) of subparagraph (A)(ii);
			 and
								(iv)review the
			 educational and related needs of children in foster care and the children's
			 families in the State, in coordination with the coordinator described in
			 paragraph (2), and develop policies and practices to meet identified
			 needs.
								(C)School of
			 originFor the purposes of applying this paragraph, a reference
			 to a school shall be deemed to include a public preschool program.
							(8)Sharing
			 information
							(A)In
			 generalThe State educational agency and local educational agency
			 shall review and eliminate any barriers to information-sharing with State child
			 welfare agencies and local child welfare agencies, while continuing to protect
			 the privacy interests of children and families, as required by Federal or State
			 law.
							(B)Immediate
			 availabilityTo ensure a child in foster care's immediate
			 enrollment in a new school (including a preschool program), all education
			 records of the child shall be made available in accordance with subsection
			 (a)(4). A school sending education records shall ensure that the records are as
			 complete and accurate as possible.
							(C)Compliance with
			 FERPAEducation records of a child in foster care shall
			 be—
								(i)maintained and
			 provided to other schools in a manner consistent with section 444 of the
			 General Education Provisions Act (commonly referred to as the Family
			 Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g);
			 and
								(ii)provided to the
			 child welfare agency or other child welfare system advocates in a manner that
			 complies with such section.
								(D)Expedited
			 transferEach foster care liaison described in paragraph (3) and
			 coordinator described in paragraph (2) within a State shall work to expedite
			 the transfer of education records of children in foster care.
							(9)Transfer of
			 credits; diploma
							(A)Transfer of
			 creditsThe State shall have a system for ensuring that—
								(i)a
			 child in foster care who is changing schools can transfer school credits and
			 receive partial credits for coursework satisfactorily completed while attending
			 a prior school or educational program; and
								(ii)a
			 child in foster care is afforded opportunities to recover school credits lost
			 due to placement instability while in foster care.
								(B)Eliminating
			 barriersThe State shall undertake steps to eliminate barriers to
			 allowing a child in foster care who has experienced multiple school placements
			 to receive a secondary school diploma either from one of the school districts
			 in which the student was enrolled or through a State-issued secondary school
			 diploma system.
							(10)Equal
			 access
							(A)In
			 generalThe State and each local educational agency of the State
			 shall take steps to eliminate barriers to access for children in foster care to
			 academic, nonacademic, or extracurricular programs that are created by
			 application or entrance deadlines and other admissions requirements that
			 children in foster care cannot meet because of frequent school changes.
							(B)No forced
			 private placementThe State shall ensure that each group home or
			 placement facility in the State in which a child in foster care may be placed
			 does not explicitly or implicitly condition such placement on attendance at a
			 private school owned or operated by an agency associated with the
			 facility.
							(C)No school
			 segregationThe State shall ensure that a child in foster care,
			 including a child residing in a group home or placement facility—
								(i)shall not be
			 educated in a segregated setting due to the child's status as a child in foster
			 care; and
								(ii)shall have access
			 to—
									(I)a
			 public elementary school or secondary school; or
									(II)in the case of a
			 child with an individualized education program under section 614 of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1414), an alternative
			 setting, if required under such plan.
									(11)Collaboration
			 in developing child-specific case plans
							(A)In
			 generalEach local educational agency of the State shall
			 collaborate, at the local child welfare agency’s request, with the local child
			 welfare agency with respect to the following to ensure that educational issues
			 for children in foster care are appropriately identified and addressed:
								(i)The
			 development of the following components of the case plan required for children
			 in foster care:
									(I)The written
			 description of the programs and services which will help the child prepare for
			 the transition from foster care to independent living required under
			 subparagraph (D) of section 475(1) of the Social Security Act (42 U.S.C.
			 675(1)).
									(II)The plan for
			 ensuring the educational stability of the child while in foster care required
			 under subparagraph (G) of section 475(1) of the Social Security Act (42 U.S.C.
			 675(1)).
									(ii)The
			 requirement under subparagraph (H) of section 475(5) of the Social Security Act
			 (42 U.S.C. 675(5)) to provide a child in foster care with assistance and
			 support in developing a transition plan for aging out of foster care to
			 independent living.
								(iii)The programs and
			 activities, including vouchers for education and training, including
			 postsecondary training and education, for youths who have aged out of foster
			 care, carried out under the John H. Chafee Foster Care Independence Program
			 established under section 477 of the Social Security Act (42 U.S.C.
			 677).
								(iv)All
			 other child welfare agency-based planning that relate to educational issues for
			 a child in foster care or a child transitioning out of foster care to
			 independent living.
								(B)ContentsThe
			 local child welfare agency shall specify in the case plan required for children
			 in foster care under parts B and E of title IV of the Social Security Act the
			 local educational agency’s role in providing guidance, information, and support
			 to implement the education-related provisions of the plan.
							(C)Local
			 educational agency roleEach local educational agency of the
			 State shall—
								(i)cooperate with the
			 implementation of programs, activities, services, and vouchers described in
			 subparagraph (A); and
								(ii)ensure that such
			 programs, activities, services, and vouchers are coordinated with any education
			 plans developed by the local educational agency, including, when appropriate,
			 any plan for transition services for a child in foster care that is included in
			 the child's individualized education program, as required under section 614(d)
			 of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)).
								(12)Collecting
			 information
							(A)In
			 generalThe State shall collect valid and reliable information as
			 needed to report annually to the Secretary on the State's progress in meeting
			 the requirements of this title. Such report shall include, at a minimum—
								(i)the
			 number of children in foster care enrolled in school and in public preschool
			 programs;
								(ii)the
			 number of such children who remained in the child's school of origin;
								(iii)the number of
			 such children who experienced enrollment delays;
								(iv)State assessment
			 scores dis­ag­gre­ga­ted for children in foster care;
								(v)secondary school
			 graduation rates, including on-time graduation rates, for such children;
								(vi)the
			 number of such children who repeated grades; and
								(vii)the number of
			 such children who—
									(I)are eligible for
			 special education and related services; or
									(II)receive services
			 under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.).
									(B)Information
			 sharingThe State educational agency and local educational
			 agencies shall collaborate with the State child welfare agency and local child
			 welfare agencies to collect and share necessary information in order to
			 generate such reports.
							(c)CollaborationTo
			 carry out this section, each State educational agency and the local educational
			 agencies of a recipient State shall collaborate with the State child welfare
			 agency and local child welfare agencies of such State.
					102.Remedies; rule
			 of construction
					(a)Judicial
			 Remedies
						(1)In
			 generalAny party aggrieved
			 by a finding or decision made under paragraph (5) or (6) of section 101(b), or
			 who otherwise claims that a right provided under this Act has been violated,
			 may bring a civil action in an appropriate district court of the United
			 States.
						(2)JurisdictionThe
			 district courts of the United States shall have jurisdiction of actions brought
			 under this title without regard to the amount in controversy.
						(3)Attorney’s
			 feesIn any action or proceeding brought under paragraph (1), the
			 court, in its discretion, may award reasonable attorney’s fees and expert
			 witness fees as part of costs to a prevailing party who is acting on behalf of
			 a child in foster care.
						(4)State sovereign
			 immunity
							(A)In
			 generalA recipient State's receipt or use of funds under title I
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)
			 shall constitute a waiver of sovereign immunity, under the 11th amendment to
			 the Constitution or otherwise, to a civil action brought under paragraph
			 (1).
							(B)Effective
			 dateThis paragraph shall apply with respect to violations that
			 occur in whole or in part after the effective date of this Act.
							(C)RemediesIn
			 a civil action against a State for a violation of this paragraph, remedies
			 (including remedies both at law and in equity) are available for such a
			 violation to the same extent as those remedies are available for such a
			 violation in the civil action against any public entity other than a
			 State.
							(b)Rule of
			 constructionNothing in this title shall be construed to restrict
			 or limit the rights, procedures, and remedies available under—
						(1)the
			 Constitution;
						(2)the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11461 et seq.);
						(3)the Fostering
			 Connections to Success and Increasing Adoptions Act of 2008 (Public Law
			 110–351), or the amendments made by such Act;
						(4)section 444 of the
			 General Education Provisions Act (commonly referred to as the Family
			 Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g);
						(5)the Individuals
			 with Disabilities Education Act (20 U.S.C. 1400 et seq.); or
						(6)any other Federal
			 or State law protecting the rights of children in foster care.
						103.Conforming
			 amendmentsThe Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
					(1)in section 1111
			 (20 U.S.C. 6311)—
						(A)in subsection
			 (b)(2), by adding after subparagraph (K) the following:
							
								(L)Accountability
				for children in foster careThe accountability provisions under
				this Act shall ensure that children in foster care, as defined in section 4 of
				the Fostering Success in Education
				Act, are included in academic assessment, reporting, and
				accountability systems, in accordance with paragraph
				(3)(C)(xi).
								;
				and
						(B)in subsection
			 (c)—
							(i)in
			 paragraph (13), by striking and at the end;
							(ii)in
			 paragraph (14), by striking the period at the end and inserting ;
			 and; and
							(iii)by
			 adding at the end the following:
								
									(15)the State and
				State educational agency will ensure that the requirements of section 101 of
				the Fostering Success in Education
				Act will be satisfied.
									;
				and
							(2)in section
			 1112(c)(1) (20 U.S.C. 6312(c)(1))—
						(A)in subparagraph
			 (N), by striking and at the end;
						(B)in subparagraph
			 (O), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(P)comply with the
				requirements of section 101 of the Fostering
				Success in Education Act that relate to the local educational
				agency.
								.
						BState foster care
			 and education plan grants
				111.State foster
			 care and education plan requirements and grants
					(a)General
			 authorityFrom amounts appropriated to carry out this subtitle
			 and not reserved under subsection (b)(2), the Secretary shall make grants to
			 States, from allotments under subsection (b)(1), to enable the States to carry
			 out activities, and award subgrants, in accordance with subsection (d).
					(b)Allotments and
			 reservation
						(1)Allotments
							(A)In
			 generalSubject to subparagraphs (B) and (C), the Secretary is
			 authorized to make an allotment to each State with an approved State foster
			 care and education plan under subsection (c) for a fiscal year in an amount
			 that bears the same relation to the total amount available under this paragraph
			 for a fiscal year as the number of children in foster care who reside in the
			 State bears to the total number of children in foster care who reside in all
			 States with approved State foster care and education plans.
							(B)Minimum
			 allotmentsThe amount of a State's allotment under this paragraph
			 for a fiscal year shall not be less than $300,000.
							(C)Ratable
			 reductionsIn the case of a fiscal year for which the amounts
			 available to carry out this subtitle are not sufficient to award grants to
			 States in the amounts described in subparagraphs (A) and (B), the Secretary
			 shall ratably reduce the amount of all such grants.
							(2)Reservations
							(A)Reservation for
			 technical assistance and evaluationOf the funds made available
			 to carry out this section, the Secretary shall reserve 1 percent of such funds
			 to provide—
								(i)technical
			 assistance to States that receive grants under this subtitle; and
								(ii)rigorous
			 evaluation of the activities funded with grants under this subtitle in
			 accordance with section 113.
								(B)Students in
			 territoriesOf the funds made available to carry out this
			 section, the Secretary shall reserve 0.10 percent of such funds to be allocated
			 among the United States Virgin Islands, Guam, American Samoa, and the
			 Commonwealth of the Northern Mariana Islands, according to their respective
			 need for assistance under this subtitle, as determined by the Secretary.
							(C)Indian
			 studentsOf the funds made available to carry out this section,
			 the Secretary shall reserve 1.0 percent to provide assistance to the Secretary
			 of the Interior for programs that are for Indian children in foster care who
			 are served by schools funded by the Department of Interior and that are
			 consistent with the purposes of the activities described in this
			 subtitle.
							(c)State foster
			 care and education plan
						(1)Eligibility
			 requirementNo State shall receive a grant under this subtitle
			 unless the State educational agency has submitted to the Secretary, and the
			 Secretary has approved under section 113(a)(1), a State foster care and
			 education plan (referred to in this section as the plan)
			 that—
							(A)includes the
			 information described in paragraph (3); and
							(B)describes the
			 specific responsibilities and procedures undertaken by each applicable agency
			 of the State to meet the requirements of subsections (e) and (f) and subtitle
			 A.
							(2)Approval,
			 review, and resubmission
							(A)Development and
			 approvalThe plan for a State shall be—
								(i)developed by the
			 State educational agency, in collaboration with the State child welfare agency;
			 and
								(ii)approved by the
			 chief executive officer of the State before submission to the Secretary.
								(B)Annual
			 reviewEach State receiving a grant under this subtitle shall
			 review the plan annually, in collaboration with the State child welfare agency
			 and the State educational agency, to determine the State’s compliance with the
			 plan, including a review of the—
								(i)information
			 collected under section 101(b)(12); and
								(ii)the
			 State’s progress in eliminating barriers identified under paragraph
			 (3)(B).
								(C)ResubmissionEach
			 State receiving a grant under this subtitle shall resubmit the plan, with
			 amendments as necessary, after collaboration with the State child welfare
			 agency and approval by the chief State official in charge of the State’s child
			 welfare system, every 3 years for review and approval by the Secretary.
							(3)Plan
			 contentsThe plan shall address how each right and requirement
			 under section 101 will be achieved, including—
							(A)the method by
			 which the State will monitor local educational agencies and other local
			 agencies with responsibility under this title to ensure compliance with this
			 title;
							(B)an analysis of the
			 State and local barriers to meeting the requirements of this title, including
			 the barriers described in paragraphs (8), (9)(B), and (10) of section 101(b),
			 and specific steps taken to eliminate those barriers;
							(C)a description of,
			 and protocol for, how State foster care coordinators described in section
			 101(b)(2) and foster care liaisons described in section 101(b)(3) will work
			 collaboratively with State child welfare agencies and local child welfare
			 agencies to implement the provisions of this title;
							(D)detailed
			 procedures for making the school selection decisions for children in foster
			 care in the State in accordance with section 101(b)(4);
							(E)clear procedures
			 regarding how transportation to maintain each child in foster care in the
			 appropriate school will be provided, arranged, and funded;
							(F)an explanation of
			 how the State will—
								(i)ensure transfers
			 of school credits and partial credits for children in foster care who
			 experience multiple school moves; and
								(ii)eliminate
			 barriers to allowing such children to obtain secondary school diplomas as
			 required under section 101(b)(4);
								(G)an explanation of
			 how the State will put in place a procedural safeguard system that meets the
			 requirements of section 101(b) and protects the rights of children in foster
			 care, as described in section 101(a), and how such system will—
								(i)operate;
								(ii)resolve disputes
			 about school stability, immediate enrollment, and eligibility for services
			 under the title;
								(iii)provide notice
			 to children in foster care, and the parents, educational decisionmakers, and
			 court representatives, of the rights of children under section 101(a) and the
			 processes for obtaining a school selection decision for the child and for
			 resolving disputes under section 101(b); and
								(iv)protect the
			 child's rights under section 101(a) during the resolution of any
			 disputes;
								(H)a description of
			 how the State has involved, and will continue to involve, individuals
			 representing all critical stakeholders involved with children in foster care,
			 including children in foster care, parents, education decisionmakers, foster
			 parents and other caretakers, caseworkers, court representatives, and judges,
			 in the development of the plan and when making decisions about policies and
			 procedures to implement this title;
							(I)a description of
			 how training needs relating to children in foster care will be identified and
			 addressed for—
								(i)critical
			 stakeholders in the State educational agency, local educational agencies, the
			 State child welfare agency, and local child welfare agencies; and
								(ii)other necessary
			 parties involved with children in foster care;
								(J)a description of
			 how local educational agencies in the State, in collaboration with local child
			 welfare agencies, will meet the requirements of subsection (f), section
			 101(b)(1), and other provisions in this title relating to local educational
			 agencies;
							(K)a description of
			 services or policies needed for children in foster care to meet the same
			 challenging student academic achievement standards under section 1111(b)(1) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) to
			 which other children are held, and a description of the steps that will be
			 taken to create and implement those services or policies;
							(L)a description of
			 all efforts to promote efficient record maintenance and sharing to further the
			 purposes of this title while protecting confidentiality rights under section
			 444 of the General Education Provisions Act (commonly referred to as the
			 Family Educational Rights and Privacy Act of 1974) (20 U.S.C.
			 1232g) and other laws;
							(M)a description of
			 how immediate enrollment for children in foster care, as required under section
			 101(a)(3), will be achieved, including how any record requirements in effect as
			 of the date of the plan will be addressed so as to not delay enrollment;
							(N)a description of
			 the system that will ensure the timely transfer of education and health records
			 of children in foster care and an explanation of how any delay in such transfer
			 will not interfere with immediate enrollment; and
							(O)procedures for
			 periodically monitoring local educational agency compliance with the
			 requirements of this title and for maintaining a complaint management system as
			 required under section 101(b)(12).
							(d)Use of
			 fundsA State receiving an allotment under this subtitle shall
			 use—
						(1)not more than 25
			 percent of the State's allotment to carry out the State plan under subsection
			 (c), meet the requirements under subsections (e) and (f), and carry out
			 activities, directly or through grants or contracts, to further the purposes of
			 this title; and
						(2)not less than 75
			 percent of the State’s allotment to award subgrants under section 112.
						(e)State
			 requirements
						(1)State
			 educational agency role
							(A)In
			 generalThe State educational agency of a State receiving a grant
			 under this subtitle shall be responsible for—
								(i)the
			 general administration and supervision of programs and activities receiving
			 funds under this subtitle, including the activities described in paragraph (2)
			 and subgrants awarded under section 112;
								(ii)monitoring
			 programs and activities used by the State to carry out this title, whether or
			 not such programs or activities are receiving assistance under this subtitle;
			 and
								(iii)ensuring that
			 the State is in compliance with the requirements under this title.
								(B)CollaborationA
			 State educational agency shall collaborate with the State child welfare agency
			 in carrying out the responsibilities under this paragraph.
							(2)ActivitiesEach
			 State receiving a grant under this subtitle shall carry out the following
			 activities:
							(A)Stakeholder
			 Council
								(i)In
			 generalThe State educational agency shall establish a
			 Stakeholder Council (referred to in this paragraph as the
			 Council) that meets publicly on not less than a semiannual
			 basis.
								(ii)MembershipThe
			 members of the Council shall include, at a minimum—
									(I)a
			 designee from the State educational agency;
									(II)a designee from
			 the State child welfare agency; and
									(III)individuals
			 representing local educational agencies, local child welfare agencies, juvenile
			 courts, court representatives, court appointed special advocates, children in
			 foster care, foster parents, and parents.
									(iii)DutiesThe
			 Council shall—
									(I)review the State's
			 policies, practices, data, and other information regarding the implementation
			 of this title;
									(II)review and advise
			 the State on the plan before the plan's submission or resubmission;
									(III)make
			 recommendations regarding procedures and policies for implementing this
			 title;
									(IV)assess progress
			 towards eliminating identified barriers to compliance that are described in
			 subsection (c)(3)(B);
									(V)prepare and submit
			 an annual report to the State educational agency, the State child welfare
			 agency, any other applicable State agency, and the Secretary on the status of
			 implementation efforts, including an analysis of data collected; and
									(VI)make
			 recommendations regarding the next steps the State should take regarding
			 implementation and submit such recommendations to the Secretary with each plan
			 resubmission under subsection (c)(2)(C).
									(B)MonitoringThe
			 State educational agency, in collaboration with the State child welfare agency,
			 shall periodically monitor local educational agencies and other local agencies
			 with responsibilities under this title to ensure compliance.
							(f)Local
			 educational agency requirementsEach local educational agency in
			 a State receiving a grant under this subtitle shall meet the following
			 requirements:
						(1)In
			 generalThe local educational agency shall ensure, in
			 coordination with the corresponding local child welfare agency, that children
			 in foster care in the school district served by the local educational agency
			 receive all of the rights described in section 101(a) by carrying out, at a
			 minimum, all of the following:
							(A)Ensuring that each
			 child in foster care in the school district served by the local educational
			 agency remains in a school of origin or is immediately enrolled in a new
			 school, in accordance with the child's best interest as required under section
			 101(a).
							(B)Documenting that
			 written notice has been provided to the parent, education decisionmaker, and
			 court representative of the child and the local child welfare agency
			 representative responsible for the child with regard to any decisions made by
			 the local educational agency regarding the rights under this title of a child
			 in foster care, including—
								(i)an
			 explanation of the basis for the decision;
								(ii)the
			 right to appeal the decision; and
								(iii)the right of the
			 child to remain in the child's current school while a dispute is
			 pending.
								(C)Ensuring
			 compliance with this title by all schools served by the local educational
			 agency.
							(D)Identifying and
			 removing any barriers that exist in schools served by the local educational
			 agency, including—
								(i)barriers
			 identified in the plan under subsection (b)(3)(B);
								(ii)barriers to
			 remaining or enrolling in a school of origin, or to enrolling promptly in a new
			 school for a child in foster care if such enrollment is in the child’s best
			 interest; or
								(iii)other barriers
			 impeding the rights of a child in foster care under this title.
								(E)Ensuring that the
			 schools served by the local educational agency promptly transfer the school
			 credits and partial school credits of children in foster care, and provide
			 children in foster care with access to credit recovery programs or
			 services.
							112.Subgrants
					(a)In
			 generalThe State educational agency shall, in accordance with
			 section 111(b)(2), award subgrants, on a competitive basis, to public agencies,
			 including local educational agencies and local child welfare agencies, or
			 partnerships comprised of public agencies, to carry out the requirements of
			 this title or clause (ii)(II), (iii), or (iv) of section 475(1)(G) of the
			 Social Security Act (42 U.S.C. 675(1)(G)).
					(b)ApplicationA
			 public agency, or a partnership of public agencies, desiring a subgrant under
			 this section shall submit an application to the State educational agency at
			 such time, in such manner, and containing such information as the State
			 educational agency may require.
					(c)Award
			 basis
						(1)In
			 generalThe State educational agency shall award subgrants under
			 this section based on—
							(A)the established
			 need for attention to the education of children in foster care in the area
			 served by the public agency or partnership of public agencies; and
							(B)the quality of
			 activities proposed to address such need by the agency or partnership in the
			 application described in subsection (b).
							(2)PriorityIn
			 awarding subgrants under this section, the State educational agency shall give
			 priority to the following applicants:
							(A)Local child
			 welfare agencies that have entered into agreements with local educational
			 agencies to share responsibilities for providing, arranging, and paying for the
			 transportation of children in foster care to the children's school of origin in
			 a cost-effective manner.
							(B)Local educational
			 agencies that have entered into such agreements with local child welfare
			 agencies.
							(C)Partnerships
			 that—
								(i)include not less
			 than 1 local child welfare agency and not less than 1 local educational agency;
			 and
								(ii)have entered into
			 such agreements.
								(d)Use of
			 fundsA public agency, or a partnership of public agencies,
			 receiving a subgrant under this section shall use subgrant funds to assist the
			 State educational agency providing the subgrant in meeting the State's
			 responsibilities under this title or clause (ii)(II), (iii), or (iv) of section
			 475(1)(G) of the Social Security Act (42 U.S.C. 675(1)(G)), which assistance
			 may include—
						(1)funding of foster
			 care liaison positions, as described in section 101(b)(3), at the local
			 educational agency;
						(2)coordinating
			 activities that support the purposes of this title between local educational
			 agencies, local child welfare agencies, and other relevant agencies;
						(3)expenditures for
			 transportation costs;
						(4)tutoring or other
			 educational support services specifically targeted to children in foster
			 care;
						(5)expediting special
			 education evaluations for children in foster care;
						(6)pupil activities
			 and services needed to promote school and preschool success for children in
			 foster care;
						(7)training for the
			 staff of the State educational agency, the local educational agencies, the
			 State child welfare agency, and the local child welfare agencies, and for
			 children in foster care, such children's families, and others involved with
			 children in foster care, about—
							(A)the unique
			 educational needs of children in foster care;
							(B)the benefits
			 afforded under this title; and
							(C)other issues that
			 further the purposes of this title; and
							(8)assisting in
			 funding State-level education coordinators in the State child welfare agency
			 and local education liaisons within the local child welfare agency to be
			 specific points of contact on education issues.
						113.Responsibilities
			 of the Secretary
					(a)Review of State
			 plans
						(1)In
			 generalThe Secretary of Education, in collaboration with the
			 Secretary of Health and Human Services, shall review the plan submitted or
			 resubmitted by a State under section 111(c). If the plan meets the requirements
			 of section 111 and is reasonably calculated to ensure that all children in
			 foster care in the State receive all rights, benefits, and protections required
			 by this title, the Secretary shall approve the plan.
						(2)Disapproval
							(A)In
			 generalIf a plan does not meet the requirements described in
			 paragraph (1), the Secretary shall disapprove the plan and provide the State
			 educational agency with specific findings as to what needs to be corrected for
			 approval.
							(B)Review
			 processThe Secretary shall promulgate regulations establishing a
			 system by which States whose plans are disapproved can appeal such
			 disapproval.
							(b)Technical
			 assistanceThe Secretary shall provide—
						(1)training, support,
			 and technical assistance to a State educational agency receiving a grant to
			 assist the State educational agency in carrying out its responsibilities under
			 this title; and
						(2)training, support,
			 and technical assistance to a State that has had the State's plan described in
			 section 111 disapproved.
						(c)Submission and
			 distributionThe Secretary shall—
						(1)require
			 applications for grants under this subtitle to be submitted to the Secretary
			 not later than the expiration of the 60-day period beginning on the date that
			 funds are available for purposes of making such grants; and
						(2)award such grants
			 not later than the expiration of the 120-day period beginning on such
			 date.
						(d)Determination by
			 the SecretaryThe Secretary, based on the information received
			 from the States and information gathered by the Secretary under this subtitle
			 and under section 101(b)(11), shall determine the extent to which State
			 educational agencies are ensuring that each child in foster care has access to
			 a free, appropriate public education.
					(e)Information
						(1)Coordination;
			 enforcementThe Secretary shall coordinate and enforce the
			 information collection requirements under this subtitle and section
			 101(b)(12).
						(2)Data collection
			 and disseminationThe Secretary shall—
							(A)directly or
			 through grants, contracts, or cooperative agreements, periodically collect and
			 disseminate data and information regarding the education of children in foster
			 care; and
							(B)require each State
			 receiving a grant under this subtitle to annually provide—
								(i)the
			 information described in section 101(b)(12)(A); and
								(ii)such other data
			 and information as the Secretary determines to be necessary and relevant to
			 carry out this subtitle.
								(f)Evaluation and
			 disseminationThe Secretary
			 shall conduct evaluation and dissemination activities regarding programs
			 designed to meet the educational needs of elementary and secondary school
			 students who are children in foster care.
					(g)ReportNot later than 4 years after the date of
			 enactment of this Act, the Secretary shall prepare and submit to the Committee
			 on Education and Labor and the Committee on Ways and Means of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions and
			 the Committee on Finance of the Senate a report on the status of the education
			 of children in foster care, which shall include information on—
						(1)the educational
			 outcomes of children in foster care; and
						(2)the actions of the
			 Secretary and the effectiveness of the programs supported under this
			 title.
						114.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this subtitle, $150,000,000 for each
			 of the fiscal years 2013 through 2017.
				IISocial Security
			 Act amendments
			201.Social Security
			 Act amendments
				(a)Educational
			 stability for foster care childrenSection 475(1)(G) of the
			 Social Security Act (42 U.S.C. 675(1)(G)) is amended—
					(1)in clause (i), by
			 striking and at the end;
					(2)in clause
			 (ii)—
						(A)by striking
			 or at the end of subclause (I) and inserting and;
			 and
						(B)by striking
			 subclause (II) and inserting the following:
							
								(II)assurances that the State agency has
				coordinated with the appropriate local educational agency to ensure that the
				child remains in the school in which the child is enrolled at the time of
				placement including, when necessary, the State agency arranging for, providing,
				or paying the cost of the transportation necessary to enable the child to
				remain in the school;
								;
				and
						(3)by adding at the
			 end the following:
						
							(iii)assurances by
				the State agency and the local educational agencies, if remaining in such
				school is not in the best interests of the child, to provide immediate and
				appropriate enrollment in a new school, with all of the educational records
				provided to the school; and
							(iv)assurances by the
				State agency and local child welfare agencies that steps have been undertaken
				to collaborate with the State and local educational agencies to eliminate
				barriers to the educational stability, school enrollment, and educational
				success of the
				child.
							.
					(b)State plan
			 requirementSection 471 of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
					(1)in paragraph (32),
			 by striking and after the semicolon;
					(2)in paragraph (33),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(34)provides that the
				State agency and local child welfare agencies will collaborate with the State
				and local educational agencies to collect the data and other information
				necessary to monitor implementation of the requirements of clauses (ii)(II),
				(iii), and (iv) of section 475(1)(G) of this Act and the provisions of section
				101 of the Fostering Success in Education
				Act; and
							(35)provides that the
				State agency and local child welfare agencies have identified staff within the
				agencies to be the point people with the State and local educational agencies
				related to educational issues, including the implementation of the requirements
				of clauses (ii)(II), (iii), and (iv) of 475(1)(G) of this Act, as well as to
				coordinate with educational agency liaisons and coordinators to implement the
				provisions of section 101 of the Fostering
				Success in Education
				Act.
							.
					
